IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


AMNA SALAHUDDIN,                        : No. 921 MAL 2014
                                        :
                  Petitioner            :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
ZONING HEARING BOARD OF WEST            :
CHESTER AND BOROUGH OF WEST             :
CHESTER,                                :
                                        :
                  Respondents           :


                                    ORDER


PER CURIAM

     AND NOW, this 14th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.